FILED
                                                                                 August 31, 2022
                                                                                 EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 21-0376 (Ohio County 14-F-75)

Thomas M.,
Defendant Below, Petitioner



                              MEMORANDUM DECISION


        Petitioner Thomas M., a self-represented litigant, appeals the Circuit Court of Ohio
County’s April 28, 2021, order denying his “Motion for Reduction of Sentence.” 1 The State of
West Virginia, by counsel Patrick Morrisey and Mary Beth Niday, filed a response asserting that
because the circuit court’s order is insufficient as a matter of law, this Court should remand this
case to the circuit court with directions to enter an order containing appropriate findings of fact
and conclusions of law. On appeal, petitioner alleges that the circuit court abused its discretion in
denying his motion to reduce his sentence by not including the requisite findings of fact and
conclusions of law.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. This case satisfies the “limited circumstances” requirement of Rule 21(d) of the
Rules of Appellate Procedure and is appropriate for a memorandum decision rather than an
opinion. For the reasons expressed below, the decision of the circuit court is vacated, and this case
is remanded to the circuit court for specific findings of fact and conclusions of law regarding
petitioner’s “Motion for Reduction of Sentence.”

       Petitioner was indicted by a grand jury in September of 2014 on two counts of first-degree
sexual assault; one count of first-degree sexual abuse; and one count of sexual abuse by a parent,
guardian, or custodian. Petitioner entered into a plea agreement whereby he entered an


       1
         Consistent with our long-standing practice in cases with sensitive facts, we use
initials where necessary to protect the identities of those involved. See In re K.H., 235 W. Va. 254,
773 S.E.2d 20 (2015); In re Jeffrey R.L., 190 W. Va. 24, 435 S.E.2d 162 (1993); State v. Edward
Charles L., 183 W. Va. 641, 398 S.E.2d 123 (1990).


                                                 1
Alford/Kennedy 2 plea to one count of first-degree sexual assault, and the State agreed to dismiss
the remaining charges. Upon the entry of his plea, petitioner was sentenced in March of 2015 to
an indeterminate term of fifteen to thirty-five years of incarceration.

       Later in March of 2015, petitioner, by counsel, filed a “Motion for Reduction of Sentence”
in which he asked the circuit court to allow him to serve probation after he had served five years
of incarceration—beginning in April of 2019. As a basis for his request, petitioner cited West
Virginia Code § 62-12-2, which permits “[a]ll persons who are found guilty of or plead guilty to
any felony, the maximum penalty for which is less than life imprisonment . . . are eligible for
probation.” The circuit court denied that motion by order entered on April 28, 2021. 3 The order
provides, in pertinent part, as follows:

                       This matter comes before the Court on Defendant Thomas
               M[]’s Motion for Reduction of Sentence pursuant to Rule 35(b) of
               the West Virginia Rules of Criminal Procedure filed March 4, 2015.
               The Court has reviewed the Motion, the court file, and the relevant
               legal authority, and has determined that the said Motion is not well
               taken. It is accordingly

                      ORDERED that Defendant’s Motion for Reduction of
               Sentence shall be and is hereby DENIED. . . .

Petitioner appeals from that April 28, 2021, order.

       Our standard of review of an order ruling on a Rule 35 motion has been stated as follows:

              “In reviewing the findings of fact and conclusions of law of a circuit court
       concerning an order on a motion made under Rule 35 of the West Virginia Rules
       of Criminal Procedure, we apply a three-pronged standard of review. We review
       the decision on the Rule 35 motion under an abuse of discretion standard; the
       underlying facts are reviewed under a clearly erroneous standard; and questions of



       2
         Relying on North Carolina v. Alford, 400 U.S. 25 (1970), this Court held in Syllabus Point
1 of Kennedy v. Frazier, 178 W. Va. 10, 357 S.E.2d 43 (1987), that “[a]n accused may voluntarily,
knowingly and understandingly consent to the imposition of a prison sentence even though he is
unwilling to admit participation in the crime, if he intelligently concludes that his interests require
a guilty plea and the record supports the conclusion that a jury could convict him.”
       3
         Here, we note that there was a six-year delay in the circuit court issuing its order. No
explanation for the circuit court’s inordinate delay appears in the record. We remind the court that
Rule 35(b) requires a circuit court to rule on a motion for reduction for sentence within “a
reasonable time.” While the reason for the delay is unclear, we further note that “[w]hen a trial
court fails to act on a motion timely filed by a defendant under Rule 35(b) . . . by reason of an
administrative error, any resultant delay cannot, as a matter of law, be an unreasonable delay
barring Rule 35(b) relief.” Syl. Pt. 4, State v. Head, 198 W. Va. 298, 480 S.E.2d 507 (1996).
                                                  2
       law and interpretations of statutes and rules are subject to a de novo review.” Syl.
       pt. 1, State v. Head, 198 W.Va. 298, 480 S.E.2d 507 (1996).

State v. Tex B.S., 236 W. Va. 261, 264, 778 S.E.2d 710, 713 (2015).

         On appeal, petitioner argues that the circuit court abused its discretion in denying his
motion to reduce his sentence by not including the requisite findings of fact and conclusions of
law. Here, the State agrees with petitioner that the circuit court’s order lacks appropriate findings
of fact and conclusions of law supporting its decision under Rule 35(b) that would allow this Court
to consider petitioner’s allegations of error. See Dennis v. State Div. of Corr., 223 W. Va. 590,
593, 678 S.E.2d 470, 473 (2009) (“Clearly, the circuit court’s order lacks the requisite findings of
fact and conclusions of law that permit meaningful review by this Court.”). As this Court has
found,

       [w]ithout findings of fact and conclusions of law, this Court is unable to determine
       the basis for the court’s decision and whether any error has occurred. Consequently,
       in cases where there is an absence of adequate factual findings, it is necessary to
       remand the matter to the lower court to state or, at a minimum, amplify its findings
       so that meaningful appellate review may occur.

Mullins v. Mullins, 226 W. Va. 656, 662, 704 S.E.2d 656, 662 (2010).

        We, therefore, vacate the circuit court’s April 28, 2021, order denying petitioner’s “Motion
for Reduction of Sentence.” Upon remand, the circuit court shall set forth findings of fact and
conclusions of law sufficient to allow meaningful appellate review in the event that petitioner
elects to file an appeal.

                                                                            Vacated and remanded.

ISSUED: August 31, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                 3